O’Hara, J.
The facts in these appeals are not in dispute. The Wayne County Prosecutor filed a complaint and secured an arrest warrant as to each of the defendants in early March of 1971 for narcotic violations. Each defendant was arrested pursuant to those arrest warrants (Rivers and Williams were arrested on May 4, 1971; Gaines was arrested on May 8, 1971). Each defendant was arraigned on the complaint and warrant (Rivers and Williams on May 5, 1971; Gaines on May 8, 1971). The arraignments on the complaints were assigned Detroit Recorder’s Court case Nos. 71-01756, 71-02235, and 71-01832. On May 6, 1971, a Wayne County citizens’ grand jury returned indictments as to all three defendants for the same charges set forth in the prior complaint and warrant. Each defendant was arraigned on these indictments (Rivers on May 7, 1971; Williams and Gaines on May 8, 1971). The arraignments on the indictments were assigned Detroit Recorder’s Court case Nos. 71-03864, 71-03862, and 71-03861. After each defendant was arraigned on the grand-jury indictment, the prosecuting attorney moved to dismiss the prosecutions begun by complaint and warrant. Judge Evans took the motion under *425advisement and thereafter issued his opinion and order denying the prosecutor’s motion, ordering preliminary examinations, and staying proceedings under indictments. From the order the prosecutor appeals on leave granted.
After Judge Evans’ ruling and before the case was argued before us the Supreme Court decided People v Duncan, 388 Mich 489 (1972).
On oral argument before us the prosecuting attorney—the appealing party—states to us that Duncan, supra, controls.
Affirmed.
All concurred.